Name: Council Regulation (EEC) No 3639/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12 . 92 Official Journal of the European Communities No L 375 / 3 COUNCIL REGULATION (EEC) No 3639/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors) THE COUNCIL OF THE EUROPEAN COMMUNITIES, situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production , and in other cases to suspend them completely ; Whereas the decision for the suspension of these autonomous duties should be taken by the Community; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1993 . Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1992. For the Council The President N. LAMONT 22 . 12 . 92No L 375 /4 Official Journal of the European Communities ANNEX Rate of CN code TARIC Description autonomous duty (% ) ;x 2712 90 90 *20 Blend of 1-alkenes containing by weight 80 % or more of 1-alkenes of a chain-length of 24 carbon atoms or more but not exceeding 28 carbon atoms 0 :x 2809 20 00 * 10 Orthophosphoric acid , in the form of an aqueous solution containing:  85 % by weight of orthophosphoric acid ,  0,1 mg/ kg or less of sodium ,  0,1 mg/ kg or less of potassium,  0,5 mg/kg or less of iron ,  1,0 mg/kg or less of calcium and  50 000 particles or less per litre, of a size exceeding 0,5 micrometre , for use in the manufacture of goods of heading No 8542 (a ) 0 :x 2903 59 00 *20 Hexachlorocyclopentadiene 0 :x 2904 20 90 *40 2-Nitropropane 0 :x 2905 16 90 * 10 Octan-2-ol 0 2905 21 00 Allyl alcohol 0 ;x 2906 29 90 * 10 2,2'-(m-Phenylene)dipropan-2-ol 0 :x 2907 21 00 * 10 Resorcinol 0 :x 2914 69 00 *40 Idebenone ( INN) 0 :x 2916 20 00 * 10 Methyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 0 :x2916 39 00 *20 3 ,5-Dichlorobenzoyl chloride 3,6 ;x 2917 39 90 *80 Dibenzyl terephthalate 0 ;x 2918 29 30 * 10 2-Ethylhexyl 4-hydroxybenzoate 0 :x 2920 90 80 *60 Tetraethyl orthosilicate , of a purity by weight of 99,99 % or more and containing:  1,0 microgram / kg or less of calcium ,  1,0 microgram / kg or less of chromium,  2,0 micrograms / kg or less of iron and  2,0 micrograms / kg or less of sodium, for use in the manufacture of goods of heading No 8542 (a) 0 :x 2921 49 10 *20 Pendimethalin ( ISO ) 3,5 :x 2922 19 00 *50 Tulobuterol hydrochloride ( INNM) 0 22 . 12 . 92 Official Journal of the European Communities No L 375 /5 Rate of CN code TARIC Description autonomous duty (% ) :x 2924 10 00 *30 N-(l,l-DimethyI-3-oxobutyl)acrylamide 0 ex 2925 19 90 * 10 N-Phenylmaleimide 0 ex 2929 10 00 *40 trans-(Cyclohex-1 ,4-ylene diisocyanate), for the manufacture of thermoplastic polyurethane elastomers (a) 0 ex 2930 90 80 * 15 4-[4-(l-Methylethoxy)phenylsulphonyllphenol 0 ex 2931 00 90 *40 Chlorodiphenylphosphine 0 ex 2931 00 90 *50 Bis(2-chloroethyl ) 2-chloroethylphosphonate 0 ex 2932 29 90 *61 2'-Anilino-3'-methyl-6'-methyl(propyl)aminospiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2932 29 90 *62 6'-Diethylamino-3'-methyl-2'-(2,4-xylidino)spiro[isobenzofuran-l(3H),9 ,-xanthen]-3-one 0 ex 2933 29 90 *20 Reaction product consisting of the methyl esters of ( + / - )-6-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-m-toluic acid and ( + / - )-2-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-p-toluic acid (Imazamethabenz-methyl ) 4 ex 2933 39 80 *22 Nicorandil (INN) 0 ex 2933 39 80 *23 5-Methyl-2-pyridylamine 0 ex 2933 39 80 *24 Fluroxypyr (ISO), methyl ester 4 ex 2935 00 00 *70 Methyl 2-[4-methoxy-6-methyl-l,3,5-triazin-2-yl(methyl)carbamoylsulphamoyl]benzoate (Tribenuron-methyl) 3,3 ex 2935 00 00 *75 Methyl 2-(4-methoxy-6-methyl-l ,3 ,5-triazin-2-ylcarbamoylsulphamoyl ) benzoate (Metsulfuron-methyl) 3,3 ex 2935 00 00 *80 Methyl 3-(4-methoxy-6-methyl-l,3,5-triazin-2-ylcarbamoylsulfamoyl)thiophenecarboxylate (Thifensulfuron-methyl) 3,3 ex 2935 00 00 *85 Chlorsulfuron (ISO) 3,3 ex 2941 90 00 *03 Amphotericin B (INN) 0 ex 2941 90 00 * 18 Latamoxef (INN) and its salts and esters 0 ex 2941 90 00 *25 Sisomycin sulphate (INNM) 0 ex 2941 90 00 *41 Pirarubicin (INN) 0 ex 2941 90 00 *42 Rokitamycin (INN) 2,7 ex 2941 90 00 *44 1-(Isopropoxycarbonyloxy)ethyl ester of cefpodoxime (INN) 0 No L 375 / 6 Official Journal of the European Communities 22. 12 . 92 Rate of CN code TARIC Description autonomous duty (% ) ex 3002 10 99 *30 Plasma , frozen , derived from the blood of horses, for the manufacture of serum gonadotropin (INN) (a) 0 ex 3002 90 90 * 10 Purified lysate of the Human Immunodeficiency Virus, obtained from human T-cells infected with the Gallo HTLV-IIIb strain 0 ex 3003 39 00 * 10 Mixture of oestrogens of equine origin , in the form of powder 0 ex 3004 90 99 *10 Carboplatin (INN) mixed with mannitol 0 ex 3207 40 90 * 10 Glass , in the form of flakes of a length of 0.1 mm or more but not exceeding 3,5 mm and of a thickness of 2 micrometres or more but not exceeding 5 micrometres 0 ex 3208 90 10 *20 Copolymer of p-cresol and divinylbenzene, in the form of a solution in ex 3911 90 90 *86 N,N-dimethylacetamide containing by weight 48 % or more of polymer 0 ex 3402 90 90 *10 Crystalline powder obtained by the reaction of trisodium phosphate with a mixture of sodium hypochlorite and sodium chloride ('chlorinated trisodium phosphate'), containing by weight :  3,5 % or more of available chlorine , measured iodometrically and  17,0 % or more of phosphorus evaluated as P2O5 0 ex 3507 90 00 *80 L-Lactate: oxygen-2-oxidoreductase , non-decarboxylating 0 ex 3815 90 00 *55 Catalyst, in the form of rodlets of a length of 5 mm or more but not exceeding 8 mm, consisting of a mixture of oxides of iron , molybdenum and bismuth , for use in the manufacture of acrylic acid (a) 0 ex 3815 90 00 *86 Catalyst based on a mordenite zeolite , in the form of granules , for use in the manufacture of mixtures of methylamines containing by weight 50 % or more of dimethylamine (a) 0 ex 3823 90 91 *09 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis , whether or not dried 0 ex 3823 90 98 *51 Acid-hydrolysed casein, containing by weight :  8 % or more but not more than 1 1 % of nitrogen and  10 % or more but not more than 20 % of sodium chloride , for the manufacture of prepared culture media for development of micro-organisms (a) 0 ex 3823 90 98 *52 Preparation consisting by weight of 90 % or more of 3a,4,7,7a-tetrahydro-4,7-methanoindene (dicyclopentadiene), a synthetic rubber and  either an aluminium-alkyl compound  or an organic complex of tungsten 0 ex 3901 20 00 *10 Polyethylene , in one of the forms mentioned in note 6 (b) to Chapter 39, of a specific gravity of 0,945 or more but not exceeding 0,985 , for the manufacture of typewriter ribbon or similar ribbon (a) 0 :x 3901 90 00 *92 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 4 22 . 12 . 92 Official Journal of the European Communities No L 375 / 7 Rate of CN code TARIC Description autonomous duty (%) ex 3903 90 00 *20 Copolymer , entirely of styrene with maleic anhydride, or entirely of styrene with maleic anhydride and an acrylic monomer , whether or not containing a styrene-butadiene block copolymer , in one of the forms mentioned in note 6 (b) to Chapter 39 , for the manufacture of sheetings for head-liners for cars (a) 0 ex 3907 20 90 *60 a-4-Hydroxybutyl- ©-hydroxypoly(oxytetramethylene), containing less than 1 mg/ kg of halogen and less than 1 mg/kg of metal , and of a colour not exceeding 20 units on the Hazen scale 0 ex 3907 99 00 *40 Poly(ethylene naphthalene-2,6-dicarboxylate) 0 ex 3911 9010 * 10 Poly(oxy-l,4-phenylenesulphonyl-l,4-phenyleneoxy-l,4-phenyleneisopropylidene-l,4-phe nylene), in one of the forms mentioned in note 6 (b) to Chapter 39 3,5 ex 3913 90 80 *30 Chondroitinsulphuric acid , sodium salt 0 ex 3919 90 31 *30 Polyethylene terephthalate film, dyed in the mass , of a thickness not exceeding 25 ex 3920 62 00 *05 micrometres and metallized on one side ex 3921 90 19 *60 6 ex 3919 90 31 *40 Reflecting polyester sheeting embossed in a regular pyramidal pattern , for the manufacture ex 3920 62 00 * 13 of safety stickers and badges , safety clothing and accessories thereof, or of school satchels, ex 3920 63 00 *30 bags or similar containers (a) ex 3920 69 00 *30 0 ex 3920 10 21 *94 Laminated sheet or strip consisting of a film composed of a blend of a copolymer of ex 3920 10 29 *93 ethylene with vinyl acetate and a modified ethylene-propylene-elastomer (EPM) or a ex 3921 90 60 *26 modified ethylene-propylene-diene elastomer (EPDM), coated or covered on both sides with a film of a copolymer of ethylene with vinyl acetate 0 ex 3920 62 00 *04 Polyethylene terephthalate film, of a thickness of less than 10 micrometres , for the manufacture of video cassettes with a playing-time of 300 minutes at a tape-speed of 24 mm per second, or of digital audio cassettes (a ) 0 ex 3920 62 00 *09 Polyethylene terephthalate film , of a thickness of 100 micrometres or more but not exceeding 150 micrometres, for the manufacture of photopolymer printing plates (a ) 0 ex 3920 62 00 *14 Polyethylene terephthalate film, of a thickness of 20 micrometres or more but not exceeding 30 micrometres, coated on one side with silicone , for use in the manufacture of window safety-film (a ) 6,5 ex 3920 62 00 * 15 Film of polyethylene terephthalate , coated or covered on one side or on both sides with a ex 3921 90 19 *25 layer of modified polyester, of a total thickness of 7 micrometres or more but not exceeding 11 micrometres , for the manufacture of video tapes with a magnetic layer of metallic pigments and a width of 8 mm or of 12,7 mm (a ) 0 ex 3920 91 00 *91 Polyvinyl butyral film having a graduated coloured band 6 ex 3920 91 00 *92 Plasticized film of polyvinyl butyral , containing by weight :  either 14,5 % or more but not more than 17,5 % of dihexyl adipate  or 14,5 % or more but not more than 28,5 % of dibutyl sebacate 0 ex 3921 90 19 *35 Composite plate of polycarbonate and polybutylene terephthalate, reinforced with glass fibres 0 No L 375 / 8 Official Journal of the European Communities 22. 12. 92 Rate of CN code TARIC Description autonomous duty (% ) ex 3921 90 19 *45 Composite plate of polyethylene terephthalate or of polybutylene terephthalate, reinforced with glass fibres 0 ex 4823 90 90 * 12 Strips of paper glued to one another to form a honeycomb of a height not exceeding 13 cm, for agricultural purposes (a ) 0 ex 7019 90 10 * 11 Non-textile glass fibres in which fibres of a diameter of less than 3,5 micrometres predominate 0 ex 7410 21 00 *10 Sheet or plate of polytetrafluoroethylene , with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric, laminated on both sides with copper foil , or sheet of polyimide, laminated on one side or on both sides with copper foil 0 ex 7905 00 90 * 10 Plate of an alloy of zinc, ground and polished on one surface and coated with an epoxide resin on the other surface, of rectangular or square shape , of a length of 300 mm or more but not exceeding 2 000 mm and of a width of 300 mm or more but not exceeding 1 000 mm, and containing:  10 mg/kg or less of iron ,  10 mg/kg or less of lead ,  700 mg/kg or more but not more than 900 mg/ kg of aluminium and  500 mg/kg or more but not more than 900 mg/kg of magnesium, for the manufacture of sensitised printing plates (a ) 0 ex 8101 99 00 * 10 Disk (target) with deposition material , of tungsten or an alloy containing by weight 90 % of tungsten en 10 % titanium,  containing 100 micrograms / kg or less of sodium and  mounted on a copper support , for use in the manufacture of goods of heading No 8542 by sputtering (a ) 0 ex 8108 90 90 *92 Disk (target) with deposition material , of titanium,  containing 50 micrograms/ kg or less of sodium and  mounted on a copper support , for use in the manufacture of goods of heading No 8542 by sputtering (a ) 0 ex 8112 99 30 *10 Alloy of niobium (columbium) and titanium , in the form of bars and rods 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .